Citation Nr: 0006489	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to medical care under Chapter 17, Title 38, 
United States Code, for psychiatric disability, to include 
post-traumatic stress disorder.

2.  Whether the character of the appellant's discharge from 
service constitutes a bar to payment of Department of 
Veterans Affairs benefits (exclusive of health care under 
Chapter 17, Title 38, United States Code).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to March 
1970 and received an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision and a 
January 1998 Administrative Decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In the September 1997 rating decision, the RO, in 
pertinent part, denied entitlement to medical care under 
Chapter 17 for psychiatric disability, to include post-
traumatic stress disorder (PTSD).  In the January 1998 
Administrative Decision, the RO determined that the 
appellant's discharge was issued under dishonorable 
conditions.

A Travel Board hearing was conducted before the undersigned 
Board Member in October 1999.  Additional evidence was 
received at that time with a written waiver of RO 
consideration of such evidence.

The Board finds that additional development is necessary with 
regard to the issue of entitlement to medical care under 
Chapter 17 for psychiatric disability, to include PTSD.  
Accordingly, that issue is addressed in the REMAND.


FINDINGS OF FACT

1.  The appellant's active military service was terminated in 
March 1970 by a discharge under other than honorable 
conditions.

2.  The appellant's discharge from military service was the 
result of committing two offenses during service, one of 
which was a felony, for which he was incarcerated by civil 
authorities.

3.  The appellant was not insane at the time that he 
committed either of the two offenses during service for which 
he was confined by civil authorities.


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar 
to VA benefits (exclusive of health care under Chapter 17, 
Title 38, United States Code).  38 U.S.C.A. §§ 101(2), 
101(18), 5303 (West 1991); 38 C.F.R. § 3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Facts

The record reflects that the appellant had a period of 
service from June 1967 to March 1970.  The appellant's 
Certificate of Discharge from Active Duty (DD Form 214 MC) 
reflects that he was discharged under conditions other than 
honorable.  Service medical records show that in November 
1967, the appellant appeared to be depressed.  In August 1968 
he was treated for "nerves."  In September 1968 he 
continued to have problems with his nerves and it was noted 
that he had multiple problems related to home, family, money 
and Vietnam.  The impression was agitated state, depressed 
and somewhat paranoid.  Elavil was prescribed.  Another 
record dated later in September 1968 notes that the appellant 
was still having problems with his nerves.  He continued to 
have chronic agitation and a desire to escape from the Marine 
Corps.

In a letter dated in October 1969 from a private physician, 
Verne V. Eskridge, M. D., it is noted that the appellant was 
examined in September 1969 at the request of the appellant's 
attorney.  At that time, the findings were consistent with a 
diagnosis of Personality Disorder - Antisocial Personality.  
The physician also noted that it was a brief work-up and a 
battery of psychological tests was indicated.

The service medical records contain a report of a psychiatric 
evaluation in October 1969, which shows that the appellant 
was found to be oriented, alert, and cooperative.  He spoke 
in a relevant and coherent manner without evidence of 
looseness of association, circumstantiality or flight of 
ideas.  There was no evidence of hallucinations, illusions or 
delusions.  He was considered to be of at least average 
intelligence.  His affect was flexible and appropriate.  The 
predominant clinical features were strong passive-aggressive 
and sociopathic traits.  It was noted that this individual 
had a long history of sociopathic behavior and was currently 
charged by civilian police with two counts of breaking and 
entering.  Psychiatric examination revealed no evidence of 
psychosis, psychoneurosis or mental deficiency.  There was 
evidence of a character and behavior disorder.  The diagnosis 
was severe, antisocial personality disorder, existing prior 
to enlistment.  The examiner recommended that the appellant 
be administratively discharged from the service, as it was 
likely that his inappropriate behavior would continue.

The service records show that on July 9, 1969, the Alexandria 
Municipal Court in the State of Virginia convicted the 
appellant of "Tampering with an Auto" and sentenced him to 
confinement for six months.  All but thirty days of the 
sentence was suspended.  On December 1, 1969, a civilian 
court in the State of Kentucky convicted the appellant of two 
counts of storehouse breaking and sentenced him to 
confinement for one year.  A hearing before the 
Administrative Discharge Board was held in February 1970.  In 
March 1970, the Administrative Discharge Board recommended 
that the appellant should be separated from service with an 
undesirable discharge by reason of misconduct, based on his 
conviction in both courts by civilian authorities.  Such 
action was taken.

An Administrative Decision dated in March 1971 found that the 
appellant's discharge in March 1970 was dishonorable.  It was 
noted that a psychiatric examination revealed no evidence of 
psychosis, psychoneurosis or mental deficiency.  In addition, 
it was noted that the evidence showed that the appellant was 
convicted of a felony which was an offense involving moral 
turpitude.

Private medical records of treatment from 1973 to 1981 show 
that the appellant sought medical treatment in April 1973, 
stating that he was quite depressed.  He was given a shot of 
APL.  In October 1973, he complained of being nervous.  In 
November 1973 he was given a very mild tranquilizer.  A few 
days later, he was somewhat nervous and was given a mild 
sleeping pill.  He complained of nervousness in April and 
August 1977.  In January 1978 and February 1979, he was 
prescribed Valium.

Another Administrative Decision dated in February 1987 notes 
the appellant's two convictions by civilian courts in July 
and December 1969.  It was further noted that a psychiatric 
examination showed that the appellant was not insane, 
mentally deranged or had any other mental deficiencies at the 
time he committed the offenses which resulted in his 
receiving an other than honorable discharge.  It was noted 
that under 38 C.F.R. § 3.12(d)(3), a discharge or release 
from the military because of an offense involving moral 
turpitude is considered to have been issued under 
dishonorable conditions.  Generally, this includes conviction 
of a felony.  It was determined that the appellant's service 
was dishonorable for VA purposes.  In addition, it was 
determined that the appellant was entitled to health care 
benefits under Title 38, United States Code for any 
disability or disabilities determined to be service 
connected.

Records from the Vet Center in Evansville, Indiana, show that 
the appellant was treated there in 1996.  An entry dated in 
January 1996 shows that his chief complaint was re-
experiencing events that took place in Vietnam.  The records 
do not provide a diagnosis.

The appellant underwent a mental status evaluation in August 
1996 at Henderson Psychological Services by William U. Weiss, 
Ph. D., a clinical psychologist.  The appellant reported that 
he had flashbacks and dreams about Vietnam, particularly a 
firefight on February 2, 1968.  He also reported major bouts 
of depression and problems with sleep, appetite, and 
concentration.  The appellant's attitude was cooperative 
during the evaluation.  There were no unusual postural, gait 
, or involuntary movements.  His speech was relevant and 
coherent.  He was alert and his thought processes were 
logical.  He was oriented to time, place, and person,  His 
recent memory was quite adequate and his remote memory 
appeared to be quite good.  His abstract thinking was quite 
good.  His judgment was less than adequate, though not truly 
impaired.  It was noted that after the appellant returned 
from Vietnam, he got high as often as he could on alcohol, 
acid and heroin.  He had a long history of antisocial 
behavior, having been in prison four times for breaking and 
entering, manslaughter, disorderly conduct, and burglary.  
Apparently, the appellant's alcohol and drug problem had 
abated and he had not had anything to drink and had not used 
any drugs for three and a half years.  The diagnoses were 
chronic PTSD with delayed onset, dysthymic disorder of late 
onset, and antisocial personality disorder.

In March 1997, the appellant filed a claim for service 
connection for PTSD.  At a personal hearing before a hearing 
panel at the RO, the appellant testified as to his 
experiences while serving in Vietnam from November 1967 until 
he was medivaced out in June 1968.  He had injured his ears 
and was awarded the Purple Heart.  The appellant stated that 
he continued to have thoughts about certain military 
experiences.  He also stated that he continued to fight 
depression.  The appellant stated that he sought treatment 
from a psychiatrist on more than one occasion after he was in 
Vietnam and was stationed in Portsmouth.  He was given 
Librium and Valium.  The appellant stated that he did not use 
drugs prior to Vietnam, and that he was high on drugs at the 
times he committed the incidents in Virginia and Kentucky.

At a VA examination for PTSD in April 1997, the appellant 
reported that he had experienced traumatic events in Vietnam.  
It was noted that he had a history of extensive drug abuse in 
the past.  At the present, he had been sober for a number of 
years.  He reported that he had been receiving Social 
Security benefits for six months, had been evaluated by a 
psychiatrist, and planned to go back to work.  He had a lot 
of anger concerning Vietnam and sometimes thought about it.  
He had no particular re-experiencing of traumatic events or 
recurring dreams of events.  He had no flashbacks.  He got 
angry dealing with authority and people.  The appellant had 
irritability but no other symptoms for increased arousal.  An 
MMPI was performed  The results of the validity scale were 
such that no standard clinical interpretation could be made.  
The examiner found that the appellant did not meet the 
criteria for a diagnosis of PTSD.  The diagnosis on Axis I 
was anxiety disorder, not otherwise specific, with 
depression.  The diagnosis on Axis II was antisocial 
personality disorder.

A rating decision dated in August 1997 determined that the 
appellant was not insane at the time of the offenses 
resulting in an other than honorable discharge in March 1970.  
The RO found that the evidence in conjunction with the 
appellant's conduct in service leading to administrative 
action and recommendation for undesirable discharge did not 
show him to have been insane at the time of the conduct 
warranting administrative discharge.

In another Administrative Decision dated in January 1998 the 
RO determined that the appellant's service was considered 
dishonorable for VA purposes.  The RO found that the evidence 
did not show that the appellant was insane at the time of 
commission of the offenses resulting in discharge from the 
service.  It was noted that entitlement to health care under 
Chapter 17, Title 38, United States Code, for any 
disabilities found to be service connected was established by 
Administrative Decision approved in February 1987.  

At another hearing before a hearing officer at the RO in 
April 1998, the appellant again testified about his 
experiences in Vietnam.  The appellant stated that he dealt 
with his thoughts of Vietnam by sedating them with drugs.  
According to the appellant, at the time he was arrested for 
breaking into a drugstore, he was at home on leave and using 
drugs and alcohol that night.  The appellant testified that 
he was not currently receiving psychiatric treatment because 
he could not afford it.

A VA medical record dated in February 1999 notes that a 
mental status examination showed that the appellant was 
neatly dressed and groomed.  He was alert and oriented to 
place, person and time.  His affective range was constricted.  
His mood seemed intense and anxious.  There was no evidence 
of thought disorder or psychotic features.  He described 
sleep disturbance due to frequent nightmares with the content 
of the dreams apparently related to incidents that occurred 
in Vietnam.  He reported frequent flashbacks, often triggered 
by many symbolic events and extreme heat.  He reported 
intrusive thoughts of Vietnam.  He stated that he thought of 
Vietnam a lot, and this led to feelings of resentment and 
anger.  He also reported worsening exaggerated startled 
response, with loud noises upsetting him greatly.  He also 
described easy irritability and impatience.  There was a 
history of poor impulse control and extreme explosive and 
violent behavior.  He had a history of multiple significant 
substance abuse, but he denied any current alcohol or 
substance abuse.  His cognitive function was intact.  The 
diagnoses on Axis I were PTSD, history of polysubstance 
abuse, and impulse control disorder.  The diagnosis on Axis 
II was antisocial personality disorder.  He was prescribed 
Zoloft and Doxepine for sleep disturbance.

In March 1999, the appellant was referred for psychological 
testing as a component of a VA compensation and pension 
examination.  Historical information was obtained from the 
interview with the appellant and from the appellant's claims 
file.  It was noted that a private psychological evaluation 
in August 1996 resulted in a diagnosis of PTSD, dysthymic 
disorder and anti-social personality disorder.  It was 
observed that this evaluation involved no psychological 
testing and was based primarily on reports by the appellant.  
Another evaluation in April 1997 included MMPI testing which 
was interpreted as showing exaggeration of symptomatology.  
In that evaluation, it was felt that the appellant did not 
meet the criteria for a diagnosis of PTSD.  The appellant 
served on active duty in Vietnam and, according to him, he 
witnessed numerous killings and other traumatic events while 
in Vietnam.  The appellant had worked a variety of jobs and 
last worked in June 1998.  He was on disability at the time 
of this interview.  The appellant denied any family history 
of psychiatric problems.  His legal history was significant 
for numerous arrests and incarcerations.  There was a 
significant history of substance abuse.  The examiner noted 
that the record indicated onset of alcohol abuse in 
childhood.  The appellant admitted to using various drugs 
over the years and had been in at least two drug treatment 
programs.  He reported that he had not used any drugs in the 
past 13 years.  The appellant reported that his first episode 
of depression occurred following an incident in Vietnam when 
he was the only member of his squad to survive a mission.  He 
also reported that he had been seen by a psychiatrist when he 
was stationed in Portsmouth and was given Librium at that 
time.  

On examination, the appellant was alert and oriented.  In 
demeanor, he was very tense and mildly anxious.  He talked at 
length about his anger towards authority figures and his 
difficulty getting along with people.  He reported that he 
was attending some veterans groups but did not feel that 
these were helpful to him.  He complained of difficulty 
sleeping, chronic angry thoughts and thoughts of wanting to 
hurt people.  He talked about visualizing shooting people.  
Several psychological tests were administered.  On cognitive 
functioning testing, evaluated with the Microcog test 
battery, the appellant scored in the average to the low-
average range on all measures relative to other people in his 
age group.  No clinically significant impairment was seen in 
any area.  Personality evaluation with the MMPI produced an 
invalid profile.  Scores on the validity scales indicated 
exaggeration of deficit.  Scores on the clinical scales were 
extremely elevated and were not thought to accurately 
represent his current functioning.  On the Mississippi Combat 
related PTSD scale, the appellant obtained a score of 144, 
above the PTSD standardization group mean of 130.  It was 
noted that, in light of the MMPI findings, results were of 
questionable validity.  On the Milan Clinical Multi-axial 
inventory II, a measure of longstanding personality traits, 
the appellant showed evidence of significant character 
disorder with avoidant, passive-aggressive, self-defeating 
and borderline traits.  He demonstrated a high risk for drug 
dependence.  In summary, the results of the psychological 
testing revealed exaggeration of deficit and prominent 
underlying character disorder.  The primary diagnosis was 
personality disorder, mixed, with anti-social, avoidant, 
passive-aggressive, self-defeating and borderline features.  
It was noted that some symptoms of PTSD were reported 
although he did not appear to qualify for a diagnosis of full 
PTSD.  In addition, it was noted that many of his symptoms 
were attributable to the longstanding personality disorder.  
The appellant was found to be competent for VA purposes.

Following the March 1999 psychological testing, a VA 
psychiatric examination was completed in April 1999.  At that 
examination, the appellant reported that he was a patient at 
the Evansville VAMC Clinic.  He also reported that he was 
currently receiving Social Security disability benefits.  The 
appellant claimed that he was depressed and anxious.  He 
reported that he was full of anger and rage, and could not 
get along with people.  He said that he had bad dreams about 
his military experiences.  He also reported that he had 
recurrent intrusive memories about people who were killed and 
dreams about a friend who died in service.  The appellant was 
cooperative with the interview process.  His affect had a 
normal range with no tearfulness, no emotional lability and 
no emotional dyscontrol.  He described his mood as being not 
happy.  He spoke in a normal tone of voice, verbalized freely 
and coherently and did not display any irrelevant, illogical 
or obscure speech patterns.  He was mildly fretful, but not 
excited, irritable, angry or agitated during the interview.  
He was reasonably calm and did not become excitable, hyper-
alert or distracted.  His thought processes appeared to be 
reality based with no overt psychosis, delusions or 
hallucinations.  He denied any suicidal or homicidal 
thoughts, ideations, plans or intent.  There was no evidence 
of a deficit in his capacity to attend to minimal personal 
hygiene and other basic activities of daily living.  He was 
oriented in all phases.  There was no evidence of memory loss 
or impairment.  He complained of feelings of anxiety and 
sleep difficulties.  He also complained of intermittent 
depression and bad dreams.  He had a history of impaired 
impulse control, arrests, convictions and sentences to the 
penitentiary.  The results of the psychological testing 
performed in March 1999 were reviewed.  

The diagnoses on Axis I were adult antisocial behaviors, 
alcohol abuse and dependence in reported remission, and 
polysubstance abuse and dependence in brief remission.  The 
diagnosis on Axis II was mixed personality disorder with 
antisocial, borderline, passive-aggressive, self-defeating 
and avoidant features.  The examiner noted that the 
appellant's principal diagnosis was of personality pathology 
and that the appellant did not meet all the diagnostic 
criteria for PTSD.  The examiner concluded that the 
appellant's drug abuse and personality pathology were a far 
more appropriate classification for his behavior and 
emotional complaints.

A private psychiatric evaluation by Cristina Goldizen, M. D., 
in August 1999 showed that the appellant reported that he was 
seeing a psychiatrist and a therapist at the VA Center.  The 
appellant related his military history and reported that 
since service he had had symptoms of nightmares and 
uncontrollable anger.  He also described night terrors and 
reported that he had woken up choking and biting his wife.  
He reported flashbacks and an increased startle reflex.  He 
also reported difficulty concentrating and decreased focus, 
which had led him to have 31 different jobs.  The appellant 
reported that soon after returning home from Vietnam, he 
began using drugs and alcohol heavily.  He had a lot of legal 
trouble which resulted in multiple incarcerations.  He 
reported that he had not been imprisoned in the past 14 
years.  He had entered a drug and alcohol treatment program 
and had been sober since then.  He was currently in his third 
marriage and had been married for two years.  He last worked 
as an ironworker but a motorcycle accident in June 1998 
resulted in physical problems which made it impossible for 
him to work.  He indicated that he had withdrawn from his 
friends and isolated himself because his wife was extremely 
controlling and possessive and he did this to avoid conflict.  
He had been prescribed Depakote and Trazodone by his 
psychiatrist at VA and he was currently taking those 
medications.  It was noted that the appellant had been 
followed at VA by a psychiatrist and a therapist.  He had 
been hospitalized in a psychiatric facility once in the 
1970's at Western State Hospital.  

The mental status examination showed that the appellant was 
alert and oriented times four.  His affect was extremely 
angry.  He often clinched his fist and chin in anger, not 
directed toward the interviewer, but in general anger.  At no 
time did he become threatening to the interviewer.  He denied 
current suicidal thoughts and homicidal thoughts.  He denied 
any auditory or visual hallucinations.  He gave symptoms 
stated above consistent with PTSD.  His memory was intact.  
His intellectual functioning was average.  His insight, 
reliability, and judgment were fair.  The diagnoses on Axis I 
were PTSD, delayed onset, and alcohol dependence in 
remission.  The diagnosis on Axis II was antisocial 
personality traits.  The examiner agreed with the use of 
Depakote and Trazodone and also recommended an 
antidepressant.  

Clinical records from Dr. Goldizen show that she treated the 
appellant later in August 1999 and once in September 1999.  
The August 1999 record notes that he was seeing a therapist.  
In general, his symptoms were improved and his current 
medications were continued.

The appellant testified at a Travel Board hearing in October 
1999 before the undersigned Board Member.  The appellant 
stated that he had served in Vietnam from 1967 to 1968, 
during the TET Offensive.  In Vietnam, he was a rifleman with 
an Infantry unit.  The appellant testified about his 
experiences in Vietnam.  The appellant indicated that after a 
firefight in February 1968 in which everyone else in his 
squad had been killed, he started getting depressed and 
taking drugs.  He continued to fight and about three months 
later he was wounded and medivaced out of Vietnam.  He was 
hospitalized in Japan for about one month and then 
hospitalized in Portsmouth, Virginia, where he sought medical 
treatment for his nerves.  He received some medication for 
depression and anxiety.  He continued to have trouble with 
thoughts of Vietnam and self-medicated with drugs.  The 
appellant testified that, prior to Vietnam, he had not used 
drugs.  He was home on leave when he was arrested and he had 
been drinking that day.  The appellant stated that he was 
incarcerated at the time of his discharge from service.  He 
indicated that he was not sane the night he broke into a 
drugstore during service.  At the hearing, the representative 
stated that the appellant had been treated several times in 
service for anxiety and depression.

B.  Analysis

The appellant's service records clearly show that he was 
separated from service under conditions other than honorable.  
In order to be considered a "veteran" for purposes of receipt 
of VA benefits, the claimant must have been discharged or 
released from service under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  A discharge 
or release because of an offense involving moral turpitude, 
which includes, generally, conviction of a felony, is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(3) (1999).  However, the discharge will 
not be considered to have been issued under dishonorable 
conditions if it is determined that the person was insane at 
the time of the commission of the offenses causing such 
release or discharge.  38 U.S.C.A. § 5303 (West 1991).  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4) (1999).  

The record clearly shows that the appellant was convicted of 
a felony by civilian authorities during his period of active 
service.  In addition, the record shows that the basis of the 
appellant's discharge was not limited to a single minor 
offense.  The appellant was convicted of two offenses during 
service by civilian authorities and the second offense was a 
felony for which the appellant was sentenced to one year of 
incarceration.

The evidence of record shows that the appellant was not 
insane at the time he committed the offenses during service 
for which he was convicted by civilian authorities and 
discharged from service.  For VA purposes, an insane person 
is one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a) (1999).  As reported in a letter dated 
in October 1969, a private examination in September 1969 
showed findings consistent with a diagnosis of personality 
disorder - antisocial personality.  An October 1969 
psychiatric evaluation conducted in service and after the 
appellant had been charged by civilian police with two counts 
of breaking and entering revealed no evidence of psychosis, 
psychoneurosis or mental deficiency.  The diagnosis was 
severe, antisocial personality.  The medical evidence 
contemporaneous with the commission of the crimes for which 
the appellant was dishonorably discharged from service does 
not show that the appellant was insane at that time.  None of 
the medical evidence of record indicates that the appellant 
was insane at the time he committed the offenses which 
resulted in his discharge from service.

The Board notes that the appellant's discharge was found to 
be under dishonorable conditions in earlier unappealed 
administrative decisions.  A denial of veteran status 
(character of discharge determined to be a bar to VA 
benefits) is not subject to reopening under 38 U.S.C. § 5108.  
A person is not, however, barred from subsequently applying 
for reconsideration of VA's denial.  In order to obtain 
readjudication of a final denial of veteran status, at a 
minimum, a person must submit some different factual basis 
that was not previously considered.  D'Amico v. West, 12 Vet. 
App. 264, 267 (1999).  It was specifically determined in the 
Administrative Decision of February 1987 that the appellant 
was not insane at the time of the offenses resulting in his 
discharge from service.  The basis of the appellant's current 
claim is that he was insane at the time of the offenses 
resulting in his discharge.  As explained above, the 
appellant has not submitted evidence substantiating this 
contention.  

The Board further notes that a discharge under honorable 
conditions is binding on VA as to character of discharge.  
38 C.F.R. § 3.12(a) (1999).  However, the official record of 
the appellant's discharge from the Marine Corp is in the sole 
purview of the appropriate military department.  See Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994) (any disagreement that 
a claimant may have with a discharge classification must be 
raised with the Board for Correction of Military Records, not 
with VA).


ORDER

The Board having determined that the appellant's character of 
discharge was under dishonorable conditions and constitutes a 
bar to payment of Department of Veterans Appeals benefits 
(exclusive of health care under Chapter 17, Title 38, United 
States Code), the appeal is denied to this extent.


REMAND

Applicable regulations provide that health care and related 
benefits authorized by Chapter 17 of Title 38, United States 
Code, shall be provided to certain former service persons 
with administrative discharges under other than honorable 
conditions for any disability incurred or aggravated during 
active service in line of duty; such benefits may not be 
furnished for any disability incurred or aggravated during a 
period of service termination by a bad conduct discharge or 
when other bars provided in 38 C.F.R. § 3.12 apply.  In 
making determinations of health care eligibility the same 
criteria will be used as are applicable to determinations of 
service incurrence and line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360 (1999).

In an administrative decision dated in February 1987, the RO 
established that the appellant is eligible for and entitled 
to health care benefits under Chapter 17, Title 38, United 
States Code, for any disabilities determined to be service-
connected.  In a rating decision dated in September 1997, the 
appellant was found to be entitled to medical care under 
Chapter 17 for bilateral otitis media, otitis externa with 
perforated tympanic membranes, tinnitus, and bilateral 
hearing loss.  However, he was found not to be entitled to 
medical care under Chapter 17 for PTSD, personality disorder, 
and anxiety disorder with depression.  The appellant appealed 
that decision and the question is whether he is entitled to 
service connection for psychiatric disability, to include 
PTSD, for the purpose of health care benefits.

The evidence of record contains conflicting medical evidence 
has to whether the appellant currently has PTSD.  He has been 
diagnosed with personality disorders.  However, personality 
disorders and mental deficiency are not considered to be 
diseases or injuries for VA purposes and may not be service 
connected.  38 C.F.R. § 3.303 (1999).  In addition, he has 
been diagnosed with anxiety disorder with depression, 
although it has not been specifically related to service.

A review of the record indicates that there is additional, 
pertinent medical evidence which has not been obtained by the 
RO.  The evidence shows that the appellant was receiving 
Social Security Administration (SSA) disability benefits.  At 
the VA psychiatric examination in April 1997, the appellant 
reported that he had been receiving SSA benefits for six 
months and that he had been evaluated by a psychiatrist.  He 
also reported receiving SSA benefits at the VA psychiatric 
examination completed in April 1999.  Accordingly, those 
records might be pertinent to whether the appellant is 
entitled to service connection for a psychiatric disability 
for the purposes of receiving medical care.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

In the report of the VA psychiatric examination completed in 
April 1999, it was noted that there was another evaluation by 
Dr. Larry Gross.  That examination report is not in the 
appellant's claims file and should be associated with it.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA should 
obtain all records in its constructive possession).

The records from Dr. Goldizen dated in August 1999 indicate 
that the appellant was seeing a therapist.  It was noted in 
Dr. Goldizen's August 1999 psychiatric evaluation report that 
the appellant had been followed at VA by a psychiatrist and a 
therapist.  Of record are clinical records from VA only 
through March 1999.  Accordingly, any additional VA treatment 
records should be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Under the circumstances, the Board concludes that further 
development of the appellant's claim regarding entitlement to 
medical care under Chapter 17 for psychiatric disability, to 
include post-traumatic stress disorder, is required.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and request that he identify the 
locations and approximate dates of 
treatment for all psychiatric treatment 
he has received from VA since his 
discharge from service.  Then, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant which have 
not been secured previously.  In 
addition, the RO should obtain the VA 
examination report by Dr. Larry Gross 
completed sometime between February and 
April 1999.

2.  The RO should attempt to obtain a 
copy of the SSA decision awarding the 
appellant disability benefits, as well as 
a copy of the record upon which the 
appellant's award of SSA disability 
benefits was based, and of records 
associated with any subsequent disability 
determinations by the SSA.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been completed 
in full.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal, to 
include consideration of all evidence 
added to the claims file since the May 
1999 Supplemental Statement of the Case.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the appellant and his 
representative an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 



